FILED
                             NOT FOR PUBLICATION                            OCT 26 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MARIA DE JESUS GUTIERREZ,                        No. 08-71423

               Petitioner,                       Agency No. A070-946-656

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 19, 2010 **

Before:        O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Maria de Jesus Gutierrez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal

from an immigration judge’s decision denying her motion to reopen her



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
deportation proceedings conducted in absentia. We have jurisdiction under 8

U.S.C. § 1252. Reviewing for abuse of discretion, Singh v. INS, 213 F.3d 1050,

1052 (9th Cir. 2000), we deny the petition for review.

      The BIA did not abuse its discretion in refusing to rescind Gutierrez’s

deportation order because it is undisputed that she was personally served with an

Order to Show Cause that contained notice of her hearing and was written in both

English and Spanish. See 8 U.S.C. § 1252b(a)(2)-(3) (repealed 1996); Khan v.

Ashcroft, 374 F.3d 825, 828-29 (9th Cir. 2004) (notice was proper where INS

adhered to statutorily imposed procedural requirements).

      Gutierrez’s remaining contentions are unavailing.

      PETITION FOR REVIEW DENIED.




                                         2                                      08-71423